ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-088, concluding that KENNETH M. LEFF, formerly of WOODBRIDGE, who was admitted to the bar of this State in 1981, and who has certified that he is retired completely from the practice of law, should be reprimanded for violating RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.15(b) (failure to promptly deliver funds to client), and RPC 1.15(d) (recordkeeping violations);
And the Disciplinary Review Board further having concluded that respondent should provide proof of his mental fitness to practice law;
And good cause appearing;
It is ORDERED that KENNETH M. LEFF is hereby reprimanded; and it is further
ORDERED that if respondent returns to the active practice of law, he shall notify the Clerk of the Supreme Court of his intention to do so and before resuming practice, shall provide proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.